Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Office Action is in response to Amendments submitted on 12/16/2021 wherein Claims 1, 3, 5-10, 12, and 14-18 are pending and ready for examination. Claims 2, 4, 11, and 13 were cancelled.

Response to Arguments

Regarding Rejection under 35 U.S.C. 112:
Applicant’s arguments, see Applicant’s Arguments/Remarks made in an Amendment, filed 12/16/2021, with respect to Claims 1-18, have been fully considered and are persuasive.  The 35 U.S.C 112 rejection of Claims 1-18 has been withdrawn (Claims 2, 4, 11, and 13 have been cancelled).

 Regarding Rejection under 35 U.S.C. 103:
Applicant’s Arguments, see Applicant’s Arguments/Remarks made in an Amendment, filed 12/16/2021, with respect to Claims 1-18, have been fully considered and are persuasive.  The 35 U.S.C 103 rejection of Claims 1-18 has been withdrawn (Claims 2, 4, 11, and 13 have been cancelled).

Analysis of Closest Prior Art

CN104458418B discloses a plurality of baffle plates (see Figs. 1-3 and para 0014, 0018, and 0019) and an enclosed pressure application device (para 0008 and 0031).
US20190113425 to Kilali et al. discloses an apparatus and method of mechanical testing materials.
US20190323307 to George et al. discloses the well abandonment tool.
US20190331571 to Marchese et al. discloses apparatus, method, and system for testing a pavement material.
US20180335374 to Kanj et al. discloses apparatus and method for measuring lithological or petro-physical properties of reservoir core sample, evaluating the degree of formation damage, and conducting dynamic experiments.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for the indication of allowable subject matter.
	Claim 1 is allowed.
Regarding Independent Claim 1: Claim 1 is allowed because the closest prior art, Haohao and CN104458418B, either singularly or in combination, fail to anticipate or render obvious a plurality of first grooves are formed on the pedestal; a plurality of first bumps are disposed on a bottom end of the lateral baffle plate; the lateral baffle plate is slidably connected to the pedestal via the first bumps and the first grooves; a plurality of 
Claims 3, 5-10, 12, and 14-18 are allowed as being dependent on allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 7:30am - 4:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865    

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863